DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	Claim 1 recites the limitations “the output” in line 8, “the one hand” in line 11, “the other hand” in line 12, “the signal” in line 17, and “the response” in line 19.  There is insufficient antecedent basis for these limitations in the claim. 
Claims 2-11 are rejected for depend from claim 1.
Claim 2 recites “a useful signal” in line 3, however “useful” is a relative term which renders the claim indefinite; further the limitation “on the other inputs” in line 3, there is insufficient antecedent basis for this limitation, and it’s unclear what “the other inputs” is referring to.  The limitation “the other outputs” in last two lines, there is insufficient antecedent basis for this limitation.  

Claim 4 recites “the entire spectral band” in last two lines, there is insufficient antecedent basis for this limitation.  
Claim 7 recites “a useful signal” in line 2, however “useful” is a relative term which renders the claim indefinite.  
Claim 8 recites “the entire frequency band” in line 3, “the pairing” and “the different channels” in line 5, there is insufficient antecedent basis for these limitations.  
Claim 9 recites “the transfer function” in line 2, “the inverse of the transfer function” in line 3, there is insufficient antecedent basis for these limitations.  
Claim 10 recites “the analog signal” in lines 3-4, there is insufficient antecedent basis for this limitation.  
Claim 11 recites “the output” in line 3, there is insufficient antecedent basis for this limitation; further suggesting an amendment “[a] the multichannel transmission system” in line 1, for precise and clear recitation.  

Claim Rejections – 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 4-5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hangai (US 20110267141 A1) in view of Kenington (US 20100254441 A1) and Zhang (US 20200322209 A1).  
claim 1, Hangai discloses (Abstract, figures 5 and 7) a multichannel transmission system comprising a digital device (DN) configured to implement a multiple-input, multiple-output input hybrid network (IHN) (Abstract, figure 5, INPUT HYB 3Da) and a distinct equalization filter (figures 5 and 7, [0030], [0045], [0050], [0176], circuits 4a-4d) for each output of the input hybrid network (IHN), the system further comprising: 
for each output of the digital device (DN), a digital-to-analog converter (figure 5, D/A 5a-5d) followed by a radiofrequency analog processing chain (U/C 6a-6d), and by an amplifier ([0030], amplifiers 7a-7d), 
an output hybrid network (OHN), each input of which is connected to the output of an amplifier (figures 5 and 7, OUTPUT HYB 3b), 
a radiofrequency analog acquisition chain ([0109]-[0112], figures 5 and 7, feedback chain) comprising at least one analog filter (figure 7, circuit 13c) connected on the one hand, to the output of each amplifier via a selector (SEL) (figure 5, selector 13b), and on the other hand to a calibration input (EC) (figure 5, controller 14D) of the digital device (DN) via an analog-to-digital converter (figure 5, A/D 11), 
the digital device (DN) being further configured to: 
generate (GEN) a calibration signal on an input of the input hybrid network (IHN) (figure 5, SD1-SD4), 
extract (EXT), from the signal received on the calibration input, a measurement of the calibration signal (figure 5, controller 14D measures the feedback signal, [0226]-[0228], [0232]), 
or to each successive output of the output hybrid network (OHN) ([0232], figure 5: selector 13b).  
Hangai Figure 5 fails to show the radiofrequency analog acquisition chain connected alternately to the output of each amplifier via the selector 13b.
Hangai in Figures 10 and 14 and [0186] discloses the radiofrequency analog acquisition chain connected alternately to the output of each amplifier via switch 16. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Hangai (figures 10 and 14) into the art of Hangai as to include switch 16 to replace circuit 13b to feedback selected channel for an alternative embodiment and/or improving signal isolation.    
Hangai in Figures 10 and 14 fails to show switch 16 is applied to phase and gain adjustment of circuits 4a-4d in digital/baseband domain.  
Kenington discloses in a transmitter, a switch 101 for alternatively connecting outputs of amplifiers to a feedback chain 400 that comprising down-converter 125 and analog filter 190 for adjusting amplitude and phase in digital and baseband domain ([0034], [0054], figure 7, switch 101, feedback chain 400). 
 Kenington into the art of Hangai as modified by Hangai (figures 10 and 14) as to include switch 101 to replace circuit 13b to feedback selected channel for correcting amplitude and phase in digital and baseband domain for an alternative embodiment and/or improving signal isolation.    
Hangai and Kenington fail to disclose the radiofrequency analog processing chain comprising at least one analog filter. 
This teaching is disclosed by Zhang (figure 2, [0062], an analog low pass filter after DAC, also an analog filter in a feedback chain).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Zhang into the art of Hangai as modified by Hangai and Kenington as to include an analog filter after DAC for improving signal/channel quality.  
For claim 4, Hangai in combination with Kenington and Zhang substantially teaches the limitation in claim 1, Hangai discloses wherein the calibration signal occupies the entire spectral band of the system (figure 5, SD1-SD4 band as designed for the system). 
For claim 5, Hangai in combination with Kenington and Zhang substantially teaches the limitation in claim 4, Hangai discloses wherein the calibration signal is a wideband signal or a narrowband signal having a frequency band that varies with time throughout the entire frequency band of the system ([0042], [0054], figure 5, channel assignment part 15, [0154], figure 8, calibration for the selected desired frequency). 

For claim 10, Hangai in combination with Kenington and Zhang substantially teaches the limitation in claim 1, Hangai discloses wherein each radiofrequency analog processing chain comprises a frequency transposition device for transposing the analog signal from a first frequency to a second frequency and the radiofrequency analog acquisition chain comprises an inverse frequency transposition device for transposing an analog signal from the second frequency to the first frequency ([0074], [0084], figure 5, frequency up converters 6a-6d and frequency down converter 10). 

9.	Claims 2, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hangai as modified by Hangai (figure 10), Kenington and Zhang above, and further in view of Chang (US 20120319772 A1). 
For claim 2, Hangai in combination with Kenington and Zhang substantially teaches the limitation in claim 1, Hangai discloses wherein the input hybrid network (IHN) is configured to receive the calibration signal on a calibration input and a useful signal on the other inputs (figure 5, Input HYB 3Da receives SD1-SD4) and the output hybrid network (OHN) comprises a calibration output connected to a load (Z) ([0033], Abstract: output terminals 9a-9d in a wireless device). 

This teaching is disclosed by Chang (figures 3 and 4, [0012]-[0014], WF De-Mux as the OHN for antenna communication). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Chang into the art of Hangai as modified by Hangai, Kenington and Zhang as to include antenna communication with OHN for extended applications.  
For claim 9, Hangai in combination with Kenington and Zhang substantially teaches the limitation in claim 1, but fails to mention wherein the transfer function of the input hybrid network (IHN) is determined so as to be the inverse of the transfer function of the output hybrid network (OHN). 
This teaching is disclosed by Chang (figures 3 and 4, WF Mux vs. WF De-Mux). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Chang into the art of Hangai as modified by Hangai, Kenington and Zhang as to include inversed matrix for corrected signal restoration at output terminals.  
For claim 11, Hangai in combination with Kenington and Zhang substantially teaches the limitation in claim 1, but fails to mention a satellite payload comprising a multichannel transmission system and at least one antenna or antenna array connected at the output of said system.  
Chang (figures 3 and 4, [0005], [0006], [0014], satellite antenna communication). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Chang into the art of Hangai as modified by Hangai, Kenington and Zhang as to include satellite antenna communication for extended applications.  

10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hangai as modified by Hangai (figure 10), Kenington and Zhang above, and further in view of Luz (US Patent 5,783,969 A). 
For claim 3, Hangai in combination with Kenington and Zhang substantially teaches the limitation in claim 1, but fails to mention wherein the calibration signal is superposed onto a useful signal on an input of the input hybrid network (IHN). 
	Luz discloses in a transmitter, a pilot/sync signal is superposed onto a useful signal on an input of an input hybrid network (IHN) (figure 6, column 5 lines 7-45, superposed signals MCC1-MCC20 including pilot, page, and sync channels, along with any traffic channels). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Luz into the art of Hangai as modified by Hangai, Kenington and Zhang as to include superposition of signals to improve transmission rate and transmission efficiency.  

6 is rejected under 35 U.S.C. 103 as being unpatentable over Hangai as modified by Hangai (figure 10), Kenington and Zhang above, and further in view of Neumann (US 20100166109 A1). 
For claim 6, Hangai in combination with Kenington and Zhang substantially teaches the limitation in claim 1, Hangai discloses wherein the calibration signal is periodic ([0232], figure 5, SD1-SD4 is generated on time base).  
But fails to mention the extraction (EXT) of a measurement of the calibration signal is achieved by performing a coherent temporal accumulation of the signal received on the calibration input. 
This teaching is disclosed by Neumann (figure 2, [0013], [0017], [0091]: static averaging comprises accumulating several samples of the common feedback signal). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Neumann into the art of Hangai as modified by Hangai, Kenington and Zhang as to include averaging the feedback samples for phase correction for improving feedback signal accuracy and/or an alternative embodiment.  

12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hangai as modified by Hangai (figure 10), Kenington and Zhang above, and further in view of Khalil (US 20190131934 A1).  
For claim 7, Hangai in combination with Kenington and Zhang substantially teaches the limitation in claim 1, Hangai discloses wherein the calibration signal is equal 
But fails to mention it’s saved in a memory (MEM). 
This teaching is disclosed by Khalil (figure 7, [0057], [0080]: The computations performed by the adaptive control 708 do not need to be performed in real time and can be performed using data stored in and retrieved from a memory device).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Khalil into the art of Hangai as modified by Hangai, Kenington and Zhang as to include saving calibration data in memory for improving process dynamic and/or an alternative embodiment.   

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
February 25, 2022